  Entered on Docket July 5, 2018
                                                         Below is the Order of the Court.


  1
                                                          _____________________
  2
                                                          Brian D. Lynch
  3                                                       U.S. Bankruptcy Judge
                                                          (Dated as of Entered on Docket date above)

  4

  5

  6

  7
_____________________________________________________________________________
                                    UNITED STATES BANKRUPTCY COURT
  8
                       WESTERN DISTRICT OF WASHINGTON - TACOMA DIVISION
  9

 10
      In Re:                                               )   Case No.: 17-44482-BDL
 11                                                        )
      Colleen Marie Brisbin.,                              )   CHAPTER 7
 12                                                        )
      ,                                                    )
 13                                                        )
               Debtors.                                    )   ORDER TERMINATING THE
 14                                                        )   AUTOMATIC STAY
                                                           )
 15                                                        )
                                                           )
                                                           )
 16                                                        )
 17

 18             This matter came before the Court on the Motion for Relief from Automatic Stay filed
 19   by U U.S. Bank Trust N.A., as Trustee of the Igloo Series III, its successors and/or assignees
 20   (“CREDITOR”) Based upon the record on file and the representations made to the court, IT IS
 21   HEREBY ORDERD:
 22             1. This Order affects the real property located at 8714 186th East, Puyallup, WA
 23                   98375 (the “Property”).
 24             2. The automatic stay is terminated as to Movant. Movant may pursue all remedies
 25                   under state law in connections with the Property and security interest, and may
 26                   commence or continue any action necessary to obtain complete possession of the
 27                   Property free and clear of claims of the bankruptcy estate.
 28
      Order– Page 1                                                       The Law Offices of Michelle Ghidotti
                                                                                        1920 Old Tustin Ave.
                                                                                        Santa Ana, CA 92705
                                                                                           Tele: 949-427-2010

Case 17-44482-BDL            Doc 34     Filed 07/05/18     Ent. 07/05/18 08:51:24           Pg. 1 of 2
  1           3. Movant, at its option, may offer, provide and enter into any potentioal forbearances

  2                   agreement, loan modification, refinance agreement or other loan workout/;oss

  3                   mitigation agreement as allowed by state law. Movant may contact Debtors via

  4                   telephone or written correspondence to offer such an agreement. Any such

  5                   agreement shall be non-recourse unless included in a reaffirmation agreement.

  6           4. The relief granted herein shall be binding and of full force and effect in any

  7                   conversion of this case to any other chapter. A conversion to another chapter does

  8                   not stay or enjoin the effect of this Order, or prevent Movant from foreclosing and

  9                   selling the Property, and recovering its costs, unless other ordered by this Court.

 10           5. If recorded in compliance with applicable state laws governing notices of intersts

 11                   or liens in the Property, the Order shall be binding and effective under 11 U.S.C.

 12                   §362(d)(4)(A) and (B) in any other bankruptcy case purporting to affect the

 13                   Property filed not later than two (2) years after the date of entry of this Order,

 14                   expect that a debtor in a subsequent bankruptcy case may move for relief from this

 15                   Order based upon changed circumstances or for good cause shown, after notice

 16                   and a hearing. Any federal, state or local governmental unit that accepts notices of

 17                   intersts or liens in real property shall accept a cerified copy of this Order for

 18                   indexing and recording.

 19
                                                ///END OF ORDER///
 20
      Submitted by:
 21
      THE LAW OFFICES OF MICHELLE GHIDOTTI
 22
      /s/ Kristin A. Zilberstein
 23   Kristin A. Zilberstein, Esq. WSBA #47798
 24   Counsel for U.S. Bank Trust National Association, as Trustee of the IGSC Series II Trust, its
      successors and/or assignees
 25

 26

 27

 28
      Order– Page 2                                                      The Law Offices of Michelle Ghidotti
                                                                                       1920 Old Tustin Ave.
                                                                                       Santa Ana, CA 92705
                                                                                          Tele: 949-427-2010

Case 17-44482-BDL            Doc 34     Filed 07/05/18     Ent. 07/05/18 08:51:24          Pg. 2 of 2
